DETAILED ACTION
This Office action for U.S. Patent Application No. 17/076,041 is responsive to communications filed 29 August 2022, in reply to the Non-Final Rejection of 17 June 2022.
Claims 1–20 are pending.
In the previous Office action, claims 4, 7, 13, and 16 were objected to for grammatical informalities.  Claims 1, 3, 6, 8, 10, 12, 15, and 17 were objected to for formatting informalities.  Claims 1, 2, 10, 11, 19, and 20 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2017/0163863 A1 (“Gomez”).  Claims 9 and 18 were rejected under 35 U.S.C. § 103 as obvious over Gomez.  Claims 3–8 and 12–17 were rejected under 35 U.S.C. § 103 as obvious over Gomez in view of International Publication W 2020/027233 A1 (“Eki”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims have been considered.  All claim objections are withdrawn.

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.
You keep using that word.  I do not think it means what you think it means. – Inigo Montoya
During prosecution, a claim term is to be given its “ordinary and customary meaning . . . that the term would have to a person in ordinary skill in the art in question”.  M.P.E.P. § 2111.01(III).  Here, claim 1 recites a controller configured to “enlarge an area selected as a region of interest” if a driving speed of a vehicle is higher than a reference speed, but “reduce the area selected as the region of interest” if the driving speed is lower than the reference speed.  Applicant alleges these limitations form a patentable distinction from the teachings of Gomez at ¶¶ 0043–44 and Figures 4 and 5.  Applicant accurately reproduces and quotes Gomez ¶ 0043 as reciting “an enlarged image is displayed when over speed is detected by the controller 6”.  29 August 2022 “REMARKS” (“Rem.”) 11.  Applicant further reproduces Gomez Figures 4a–4c as showing area 8” as “displayed by the rear vision system of Gomez at speeds that exceed the predefined threshold”.  Rem. 12.  Similarly, Applicant accurately reproduces and quotes Gomez ¶ 0044 as reciting “a reduced image is displayed when under speed is detected by controller 6” (Rem. 13), and reproduces Gomez Figures 5a–5c as showing a second area 8” as being displayed when the driving speed is decreased below a predefined threshold (Rem. 13–14).
It appears that Applicant’s interpretation of the claim term “enlarge an area” is for the area to encompass a larger area than originally, that is a zooming out, as shown in Gomez Figures 5a–5c, and that Applicant’s interpretation of the claim term “reduce an area” is for the area to encompass a smaller area than originally, that is, a zooming in, as shown in Gomez Figures 4a–4c.  In other words, Applicant believes that because Gomez zooms in at a speed above a threshold and zooms out below the threshold, this process is opposite the process “to enlarge an area” at a speed higher than a reference speed and to “reduce the area” at a speed lower than a reference speed.  This is despite Gomez ¶¶ 0043–44, even as quoted by Applicant in the 29 August 2022 Remarks, using the words “enlarged” and “reduced” oppositely than Applicant alleges they should be interpreted.  Applicant gives no indication from the specification that “enlarge” should be defined exactly contrary to the Gomez ¶ 0043 use as a zooming in as increasing an area encompassed, and that “reduce” should be defined exactly contrary to the Gomez ¶ 0044 use as a zooming out as decreasing an area encompassed.  Instead, Applicant does no more than present these contrary definitions as apparently a matter of common sense, implicitly accusing Gomez of using “an enlarged image” and “a reduced image” as against their ordinary and customary meaning.  See M.P.E.P. §§ 2111.01(IV)(A)(standard required to override the ordinary and customary meaning of a claim term).  Further evidence that it is Applicant, not Gomez, that presents a backwards use of the terms “enlarge” and “reduce” is the Webster’s New World College Dictionary, 3d Ed. (1997), which defines “enlarge” as “Photog. to reproduce on a larger scale” and “enlargement” as “a reproduction, as of a photograph, on a larger scale”.  Gomez Figure 4c illustrates area 8” as reproduced at a larger scale than in figures 4a and 4b, as “an enlarged image” displayed “when the driving speed is increased such that it surpasses a predefined speed threshold” (¶ 0043).  Based on the ordinary meaning of enlarging an image, this is indistinguishable from the claimed process to “enlarge an area selected as a region of a region of interest of the imaging unit in response to a driving speed of the vehicle being higher than a reference speed”, not the opposite of the claimed process as argued.

Applicant’s remarks with respect to claim 10 have been considered and are persuasive.  Claim 10 is amended to recite that the dynamic range is a brightness range of an image sensor, not an adjustable field of view.  In the context claimed, a dynamic range being variable based on a vehicle speed being above or below a threshold is considered novel at the time of effective filing.

Applicant’s remarks with respect to claim 19 have been considered and are persuasive.  Unlike in claim 1, which requires the word “enlarge” to mean the opposite of what it usually means, claim 19 as amended recites a process “to provide a wider field of view of a driver”, not a narrower or zoomed-in view as in Gomez ¶ 0043, “in response to a determination that the sensed driving speed is higher than the reference driving speed”.  As such, closest prior art Gomez teaches away from claim 19 as amended, and does not and cannot, alone or in combination, anticipate or make obvious claim 19.

Drawings
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the enlarged and reduced areas selected as a region of interest as in claim 1, the wider field of view as in claim 19, and the reduced region of interest as in claim 20 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 as amended recites a control apparatus to “reduce” a region of interest “in response to a determination that the sensed driving speed is lower than the reference speed”.  However, this claim is dependent on claim 19, which recites that the control apparatus “provide[s] a wider field of view . . . in response to a determination that the sensed driving speed is higher than the reference driving speed”.  Thus claim 20, which recites decreasing magnification of a region of interest when a driving speed is lower than a reference speed, apparently contradicts parent claim 19, which recites decreasing magnification of a region of interest when a driving speed is higher than the reference speed.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0163863 A1 (“Gomez”).
Gomez, directed to a rear vision system for a motor vehicle, teaches with respect to claim 1:
a camera for a vehicle, comprising an imaging unit (Fig. 1, camera 2) comprising:
a processor to execute instructions ¶ 0054, processor in rear vision system 1 . . . and
a controller (id., controller 6) configured to
enlarge an area selected as a region of interest of the imaging unit in response to a driving speed of the vehicle being higher than a reference speed (Fig. 4, ¶ 0043; controller 6 zooms in from area 5 to area 8” when speed increases above a predefined vehicle threshold),
and reduce the area selected as the region of interest of the imaging unit in response to the driving speed being lower than the reference speed (Fig. 5, ¶¶ 0041–44, zooming out from area 5 to area 8” when speed decreases below a predefined vehicle threshold).
The claimed invention differs from Gomez in that the claimed invention specifies a memory storing the instructions that, when executed by the processor, configure the processor to image a region exterior to the vehicle.  Gomez does not explicitly state that the processor executes instructions stored on a memory, but may entirely be a non-programmable hardware implementation such as an ASIC.  However, the examiner takes Official Notice that it was notoriously common in the art of vehicle electronics at the time of effective filing to implement embedded systems in the form of a computer having the necessary components of a processor, stored instructions and data, and input and output devices, for the known advantages of using commercially-available off-the-shelf components, including cost, ease of debugging, and the like.

Regarding claim 2, Gomez teaches the camera according to claim 1, wherein the controller is further configured to receive information on driving of the vehicle, including the driving speed, from an electronic control unit of the vehicle (¶ 0074, controller detects diverse driving conditions, including driving speed relative to predefined driving speed value).

Regarding claim 9, this claim directed to the controller being configured to be connected to an ECU of the vehicle through an OBD port, presumably as an aftermarket system.  Gomez teaches a system integrated within the motor vehicle.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the Gomez system within a plug-in device, for the various known benefits such as application to an older vehicle without integrated cameras.  See M.P.E.P. §§ 2144.04(V)(A) (making prior art device portable or movable considered obvious without new or unexpected results), 2144.04(V)(C) (making components of prior art structure separable or removable considered obvious “if it were considered desirable for any reason” to do so).

Claims 3–8 are rejected under 35 U.S.C. § 103 as being unpatentable over Gomez in view of International Publication WO 2020/027233 A1 (“Eki”).  U.S. Patent Application Publication No. 2021/0152732 A1, an English-language version, is relied on for translation and is of record.  M.P.E.P. § 901.05(II), “It is possible to cite a foreign language specification as a reference, while at the same time citing an English language version of the specification with a later date as a convenient translation”.
Claim 3 is directed to activating or deactivating a portion of pixels of an image sensor in the imaging unit depending on the driving speed.  Gomez does not teach this limitation, instead merely displaying a selected portion of a larger captured image 3 depending on speed.  However, Eki, directed to an image capturing device for a vehicle, teaches with respect to claim 3:
The camera according to claim 1, wherein the controller is further configured to activate a portion of pixels of an image sensor in the imaging unit (¶ 0198, only reading out pixels from an image sensor corresponding to a region of interest, such as by activating only pixel drive lines or analog-to-digital converters),
and deactivate a remaining portion of the pixels (id.),
depending on the driving speed (¶¶ 0138–39, extracting only region of interest or entire image based on traveling speed).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to deactivate the Gomez pixels in a sensor outside a current region of interest, as taught by Eki, in order to reduce unnecessary data processing for un-needed portions of an image.  Eki ¶ 0200.

Regarding claim 4, Gomez in view of Eki teaches the camera according to claim 3, wherein, a number of pixels in the deactivated remaining portion of the pixels when the driving speed is higher than the reference speed is fewer than the number of pixels in the deactivated remaining portion of the pixels when the driving speed is lower than the reference speed (more deactivated pixels at high speed than at low speed is equivalent to saying region of interest is smaller at high speed than at low speed; Eki ¶¶ 0138–39, high-resolution, smaller ROI is used at highway speed for detecting further objects).

Regarding claim 5, Gomez in view of Eki teaches the camera according to claim 3, wherein a resolution of the deactivated remaining portion of the pixels is lower than a resolution of the activated portion of the pixels (Eki ¶¶ 0138–140, region of interest is at higher resolution than entire image).

Regarding claim 6, Gomez in view of Eki teaches the camera according to claim 1, wherein the controller is further configured to activate a portion of pixels of an image sensor in the imaging unit (Eki ¶ 0198, only reading out pixels from an image sensor corresponding to a region of interest, such as by activating only pixel drive lines or analog-to-digital converters),
and deactivate a remaining portion of the pixels (id.),
depending on an adjacent distance between the vehicle and an object adjacent to the vehicle (¶¶ 0145–50, low resolution full image used in scenario such as intersection or congested area where nearby objects are more important than far objects; ¶¶ 0151–154, high resolution region of interest used in scenario such as straight highway where far objects need to be detected).

Regarding claim 7, Gomez in view of Eki teaches the camera according to claim 6, wherein, a number of pixels in the deactivated remaining portion of the pixels when the adjacent distance is shorter than a reference distance is fewer than the number of pixels in the deactivated remaining portion of the pixels when the reference distance is longer than the reference distance (more deactivated pixels at short distance than at long distance is equivalent to saying region of interest is smaller for short distance than long distance; Eki ¶¶ 0138–39, high-resolution, smaller ROI is used at highway speed for detecting further objects).

Regarding claim 8, Gomez in view of Eki teaches the camera according to claim 1, wherein the controller is further configured to increase a frame rate of the processor in response to the driving speed being higher than a reference speed (Eki ¶ 0135, “the frame rate is set to be high in a scene in which the situation around the vehicle changes in a relatively short duration, for example, . . . fast traveling”),
and reduce the frame rate of the processor in response to the driving speed being lower than the reference speed (¶ 0136, low or normal frame rate).

Allowable Subject Matter
Claims 10–19 are allowed.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/David N Werner/Primary Examiner, Art Unit 2487